 MUELLER INDUSTRIES,INC. & MIDWESTERN FOUNDRIES, -INC.469advantage from.joining a union;and by interrogating one of'its employees concern-ing his personal note-taking on subjects of a nonconfidential nature the Respondentinterfered with,restrained,and coerced its employees in violation of Section 8(a)( I)of the Act.4.By discriminating with respect to the hire and tenure of employment of LeonardFields and William F.Bell, the Respondent has violated Section 8(a) (3) of the Act.[Recommendations omitted from publication.]Mueller Industries,Inc. and Midwestern Foundries,Inc.,'Peti-tionerandLocal No. 6, International Molders and FoundryWorkersUnion of North America,AFL-CIO 2Case No. 13-RM-563. July 26, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before William D. Boet-ticher, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].Upon the entire record in this case, the Board finds :1.Mueller Industries, Inc., herein referred to as Mueller, operatestwo foundries, one in Bluffton, Indiana, and the other in Milwaukee,a machine shop in Aurora, Illinois, and a pattern shop, Central Pat-tern Shop Division, herein referred to as Central, in South Milwau-kee.Midwestern Foundries, Inc., herein referred to as Midwestern,is an affiliate of Mueller, and operates two foundries, one in Garrett,Indiana, and the other in South Milwaukee, on the -same premisesas Central.The foundry in South Milwaukee is operated under thename of Badger Malleable & Manufacturing Company, herein re-ferred to as Badger.Mueller and Midwestern are both Indiana cor-porations, and the principal stockholder of both is Arthur E. A.Mueller.They also have the same president and the same directorof industrial relations, who determines labor relations policy forboth.In view of the common principal stockholder, control, andlabor relations policy, we find that Mueller and Midwestern consti-tute a single employer.3We find that the Employer is engaged incommerce within the meaning of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.1The name of the Employer has been amended in accord with the evidence.'The name of the Union appears as corrected at the hearing8SeeFieldPaper for Co., 130 NLRB 22132 NLRB No. 31. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Each of the above-mentioned divisions of Mueller and Midwest-ern, with the exception of Central, which began operations in 1960,has separate collective-bargaining relationships.The Employerseeks by its petition to establish a separate unit of patternmakers atCentral or, in the alternative, to permit these employees, by a self-determination election, to choose whether to become part of the exist-ing unit of Badger's production and maintenance employees, whichis represented by the Union.The Union argues that the petitionshould be dismissed on the grounds that the employees sought arealready within the Badger unit, that its current contract with Badgeris a bar,and that no question concerning representation has beenproperly raised in this case.For the reasons set forth below, theUnion's motion to dismiss is hereby denied.The Badger foundry became a division of Midwestern in 1957.'The Union represented employees at the Badger foundry long beforethis change took place.The only election among these employeeswas conducted in 1946 by the Wisconsin State Board in a stipulatedunit of maintenance and production employees, including pattern-makers and pattern repairmen. Thereafter, Badger executeda seriesof union-security agreements with the Union which included the jobclassifications of "Pattern-Metal" and "Pattern repairman."How-ever,subsequent to August 1951, Badger actually had no pattern-makers, and all its patternmaking and major pattern repair workwere contracted out.Badger continued to have a pattern repair areawhere minor repairs were performed by supervisors, pattern repair-men, orcarpenters.In 1957, with the change in ownership, Midwest-ern assumed the contract between Badger and the Union.The firstcontract negotiated by Badger, as a division of Midwestern, wasexecuted on February 22, 1958, and continued to carry the classifi-cations of "Patternmaker-Metal" and "Pattern repairman," but themost recent contract between the parties, executed on June 10, 1959,no longer contains these classifications.In the fall of 1959, Mueller began planning the establishment ofa shop to handle patternmaking for the four Mueller-Midwesternfoundries, and to do patternmaking for outside foundries and relatedindustries.Patternmaking equipment was purchased, and, on March15, 1960, Mueller established Central on the premises formerly oc-cupied by the Badger pattern repair operation.A manager washired, who secured employees by contracting journeymen pattern-makers and apprentices whom he knew personally, and through new s-paper advertisements.Badger employees were not solicited and nonewere hired.' On April 23, 1957, the principal stockholder of Mueller and Midwestern purchasedBadger,and, on May 21, 1957, he assigned his rights in Badger to Midwestern. There-after,Badger became a division of Midwestern. MUELLER INDUSTRIES, INC. & MIDWESTERN FOUNDRIES, INC. 471After the Central employees had been on the job for about a month,union representatives advised the Central manager that his employeeswere required to join the Union by virtue of the Badger contract. TheCentral manager refused so as to instruct his employees on the groundthat they did not work for Badger, but were employees of Mueller.Thereafter, the Union filed a series of grievances claiming that theEmployer was violating the union-security provisions of the Badgercontract, but the Employer maintained that the Central employeeswere not covered by this contract.The Union thereupon initiatedarbitration proceedings, which are pending.On the basis of the foregoing, particularly the fact that there hasbeen no patternmaking operation at Badger since August 1951, wefind that the Central pattern shop is a new operation, and not anaccretion to the Badger foundry.We, therefore, find that thecollective-bargaining contract between the Employer and the Union,executed prior to the establishment of Central in 1960, does not coverthe Central employees and is not a bar.'Moreover, the petition, whichwas filed on March 1, 1961, was timely with respect to this contract,which was effective from May 22, 1959, to May 22, 1961.6The Union contends, however, that no question concerning repre-sentation is raised by the Employer's petition herein on the groundthat it made no demand upon Central, but claimed to represent theseemployees as part of the existing Badger unit which it represented.As the Union did notify the Central manager that it represented theseemployees, and as Central and Badger are divisions of a single em-ployer, we find the Union's demand adequate to raise a question con-cerning representation.Moreover, the Union's claim to represent theseemployees as part of the existing unit, in view of our finding belowthat these employees may be added to that unit, raises a question con-cerning representation.Accordingly, we find that a question affectingcommerce exists concerning the representation of certain employeesof the Employer within the meaning of Section 9(c) (1) and Section2(6) and (7) of the Act.'4.The only employees at Central are four journeymen pattern-makers and one apprentice patternmaker who is being trained underthe State apprenticeship program. Central does all the patternmakingfor the Midwestern-Mueller foundries, all the pattern repair forBadger, and some pattern repair for the other divisions of the Em-ployer.The Employer plans to expand the Central operation so thatitwill eventually do pattern work for outside firms.The Central area is separated from the Badger area by a wire cy-clone fence and a sign designating the area as the Central Pattern Shop5 SeeBuy Low Supermarket,Inc.,131 NLRB23;Houck Transport Company,130 NLRB270;Libby, McNeill & Libby,130 NLRB 267.9 SeeDeluxeMetal FurnitureCompany,121NLRB 9957SeePennsalt Chemicals Corporation,119 NLRB128, 129. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDDivision of Mueller.There is no interchange of employees betweenCentral and Badger, but the Central patternmakers occasionally usethe foundry premises, and the foundry employees go into the Centralshop for their pattern-repair work.The Central employees have dif-ferent wage rates, overtime, and holiday benefits than those of theBadger employees.Moreover, they do not punch timeclocks as do theBadger employees.Although the Mueller-Midwestern president isultimately responsible for both operations, the Central employees aredirectly supervised by their own manager, while the Badger employeesare supervised by the foundry superintendent and the foundry man-agement. Separate payroll and tax records are kept for each divisionby the Badger bookkeeper, whose time on Central work is charged tothat firm.On the basis of the entire record, we are of the opinion that either aseparate unit of Central patternmakers and helpers or a unit consistingof the employees currently represented by the Union at the Badgerfoundry together with these Central patternmakers and helpers mayconstitute a unit appropriate for the purposes of collective bargaining.We shall, therefore, make no determination with respect to the Centralemployees at this time, but shall first ascertain their desire as expressedin the election directed herein."We shall direct an election among the following employees : All pat-.ternmakers and helpers at the Employer's Central Pattern ShopDivision, South Milwaukee, Wisconsin, excluding all other employeesand supervisors as defined in the Act.If a majority of the employees in the voting group cast their ballotsfor the Union, they will be taken to have indicated their desire to bepart of the existing production and maintenance unit at the Em-ployer's Badger Malleable & Manufacturing Company foundry atSouth Milwaukee, Wisconsin, and the Regional Director will issue acertification of results of election to that effect. If a majority of theemployees in the group cast their ballots against the Union, they willbe deemed to have expressed their desire to remain unrepresented.[Text of Direction of Election omitted from publication.]Seebcrivner Stevens Company,104 NLRB506, 507.Cone Brothers Contracting CompanyandRaymond W. Norman.Case No. 12-CA-1406. July 26, 1961DECISION AND ORDEROn September 23, 1960, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding that132 NLRB No. 37.